In the

    United States Court of Appeals
                   For the Seventh Circuit
                     ____________________ 
No. 14‐2328  
JOHN T. DIBBLE, 
                                                  Plaintiff‐Appellant, 
                            v. 
                              
PATRICK J. QUINN, Governor of Illinois, et al., 
                                          Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
            No. 13‐cv‐632 — David R. Herndon, Judge. 
                     ____________________ 
                                                                       
No. 14‐2746 
PETER AKEMANN, 
                                                  Plaintiff‐Appellant, 

                                    v. 

PATRICK J. QUINN, Governor of Illinois, et al., 
                                          Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
             No. 11‐cv‐3213 — Colin S. Bruce, Judge. 
2                                          Nos. 14‐2328 & 14‐2746 

                     ____________________ 

        ARGUED APRIL 22, 2015 — DECIDED JULY 20, 2015 

     Before FLAUM, MANION, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. Plaintiffs John Dibble and Peter 
Akemann were arbitrators for the Illinois Workers’ Compen‐
sation Commission. They lost their positions after the Illinois 
legislature  passed  Public Act  97–18.  The  law  was  signed  on 
June 28, 2011 and took effect just three days later, ending the 
terms  of  all  incumbent  arbitrators  effective July  1,  2011  and 
providing that the Governor of Illinois would make new ap‐
pointments.  The  new  law  allowed  incumbent  arbitrators  to 
serve past July 1 as holdovers until the Governor made new 
appointments.  By  July  1,  2012,  both  Dibble  and  Akemann 
had lost their positions. 
    Plaintiffs filed separate lawsuits raising the same claims. 
They alleged that by shortening their six‐year terms as arbi‐
trators under the prior law, Public Act 97–18 deprived them 
of a property interest without due process of law in violation 
of the Fourteenth Amendment to the U.S. Constitution. Their 
suits named  as  defendants then‐Governor of  Illinois  Patrick 
Quinn  and  all  members  of  the  Illinois  Workers’  Compensa‐
tion Commission, all in both their individual and official ca‐
pacities.  Both  district  courts  entered  judgments  for  defend‐
ants. 
    We  affirm  both  judgments.  Plaintiffs’  claims  for  injunc‐
tive relief are moot, and the defendants are entitled to quali‐
fied  immunity  on  plaintiffs’  claims  for  damages.  Even  if 
plaintiffs  plausibly  allege  a  constitutional  violation,  the  ap‐
plicable  law  was  not  clearly  established  under  the  circum‐
Nos. 14‐2328 and 14‐2746                                            3 

stances  of  these  cases,  where  a  statutory  amendment  elimi‐
nated the property interest that a statute had previously con‐
ferred. 
I.  Factual & Procedural Background 
    Plaintiff John Dibble was first appointed as an arbitrator 
in 1990 and then reappointed to six‐year terms in 1996, 2002, 
and  2008.  His  last  appointment  was  set  to  expire  in  2014. 
Plaintiff Peter Akemann was first appointed in 1994 and then 
reappointed to six‐year terms in 2000 and 2006. His last ap‐
pointment was set to expire in 2012. 
     The  Illinois  Workers’  Compensation Act,  820  ILCS  305/1 
et  seq.,  establishes  the  power  to  appoint  arbitrators.  When 
plaintiffs  were  last  appointed,  the  law  provided  that  each 
arbitrator  would  be  appointed  for  a  term  of  six  years,  with 
the  possibility  of  reappointment.  820  ILCS  305/14,  P.A.  94–
277  (2005). During terms of service,  arbitrators  were  subject 
to the provisions of the Illinois Personnel Code, which meant 
they  could  be  removed  from  their  positions  only  for  cause. 
Id.; see also 20 ILCS 415/8b.18. 
    On June 28, 2011 Governor Quinn signed Public Act 97–
18.  The  Act  replaced  the  provision  establishing  six‐year 
terms for the arbitrators with a provision that set up a one‐
time appointment procedure. Under the new Act, the terms 
of all incumbent arbitrators would end just three days later, 
on  July 1,  2011,  regardless  of  when  their  terms  would  have 
ended under the old law. The incumbents would continue to 
exercise all of their duties until either they were reappointed 
(all  former  arbitrators  were  permitted  to  apply  for  new  ap‐
pointments)  or  their  successors  were  named.  The  new  Act 
gave Governor Quinn the power to make new appointments, 
4                                                   Nos. 14‐2328 & 14‐2746 

generally  for  three‐year  terms.  Plaintiffs  allege  that  approx‐
imately  twenty  of  the  twenty‐nine  incumbent  arbitrators 
were  reappointed  to  their  positions.  Dibble  was  not  among 
them. Akemann was reappointed but only for a transitional 
one‐year term that ended on July 1, 2012.1 The new law also 
provides that its changes “prevail over any conflict with the 
Personnel  Code,”  effectively  removing  the  for‐cause  protec‐
tion  that  arbitrators  had  enjoyed.  See  820  ILCS  305/14,  P.A. 
97–18  (2011).  Other  changes  made  by  Public  Act  97–18  are 
not pertinent to these appeals. 
     Plaintiffs’ six‐year terms of service were cut short by Pub‐
lic  Act  97–18.  Each  filed  a  two‐count  complaint  under  42 
U.S.C. § 1983 alleging that he was terminated without cause 
and without notice and an opportunity to be heard in viola‐
tion  of  the  Fourteenth  Amendment’s  Due  Process  Clause. 
Plaintiffs  also  alleged  that  they  were  deprived  of  a  liberty 
interest  under  the  Fourteenth  Amendment  when  Governor 
Quinn issued a press release announcing the overhaul of the 
Commission.  The  district  court  in  Dibble’s  case  dismissed 
both  claims  under  Federal  Rule  of  Civil  Procedure  12(b)(6). 
The  district  court  in  Akemann’s  case  granted  defendants 
summary judgment on both claims under Rule 56. Plaintiffs 
appeal  the  dismissals  of  their  property  interest  claims  but 
not the dismissals of their liberty interest claims. 
   Plaintiffs sued for money damages and equitable relief in 
the  form  of  reinstatement  to  their  positions  as  arbitrators. 

                                                 
      1 Arbitrators for the reconfigured Commission generally serve three‐

year terms, but the first, transitional terms were staggered by appointing 
some in 2011 to one‐ and two‐year terms. Akemann was not reappointed 
in 2012. 
Nos. 14‐2328 and 14‐2746                                              5 

Plaintiffs  concede  correctly  on  appeal,  however,  that  their 
claims  for  reinstatement  are  now  moot  because  the  six‐year 
terms they were serving in 2011 have expired. See Medlock v. 
Trustees  of  Indiana  Univ.,  683  F.3d  880,  882  (7th  Cir.  2012) 
(dismissing appeal as moot where plaintiff sought to enjoin 
academic suspension but term of suspension had expired by 
time  of  appeal).  We  are  left  with  only  plaintiffs’  claims  for 
damages. Because all defendants are current or former state 
officials  sued  for  their  official  acts,  damages  are  available 
against them under § 1983 only in their individual capacities. 
See  Will  v.  Michigan  Dep’t  of  State  Police,  491  U.S.  58,  71 
(1989). 
II.  Analysis 
   A.  Standard of Review 
    We  review  de  novo  dismissals  under  both  Rule  12(b)(6) 
and  Rule  56.  E.g.,  Vinson  v.  Vermilion  County,  776  F.3d  924, 
928  (7th  Cir.  2015)  (motion  to  dismiss);  Mintz  v.  Caterpillar 
Inc., — F.3d —, 2015 WL 3529396, at *5 (7th Cir. June 5, 2015) 
(summary judgment). The issues here are pure questions of 
law:  whether  plaintiffs  had  a  constitutionally  protected 
property  interest  in  their  six‐year  terms  as  arbitrators,  see 
Cole v. Milwaukee Area Technical College Dist., 634 F.3d 901, 904 
(7th Cir. 2011); if so, whether the legislative process that pro‐
duced  Public  Act  97–18  satisfied  federal  due  process  re‐
quirements, see Lobzun v. United States, 422 F.3d 503, 507 (7th 
Cir.  2005);  and  if  not,  whether  defendants  are  entitled  to 
qualified  immunity  because  the  law  was  not  clearly  estab‐
lished  that  their  actions  violated  plaintiffs’  constitutional 
rights,  see  Chasensky  v.  Walker,  740  F.3d  1088,  1093–95  (7th 
Cir.  2014).  Because  the  result  is  the  same  despite  the  differ‐
ences between Rule 12(b)(6) and Rule 56, we have based our 
6                                             Nos. 14‐2328 & 14‐2746 

decision  in  both  appeals  on  plaintiffs’  complaints  alone,  ac‐
cepting  as  true  all  factual  allegations  in  the  complaints 
(which are virtually identical) and drawing from the allega‐
tions  all  reasonable  inferences  in  plaintiffs’  favor.  E.g.,  Lod‐
holtz  v.  York  Risk  Services  Group,  Inc.,  778  F.3d  635,  639  (7th 
Cir.  2015).  We  can  affirm  on  any  ground  supported  by  the 
record so long as the issue was raised and the losing parties 
had  a  fair  opportunity  to  contest  the  issue  in  the  district 
court. E.g., Locke v. Haessig, — F.3d —, 2015 WL 3528782, at *3 
(7th Cir. June 5, 2015). 
     B.  Qualified Immunity 
     “Qualified  immunity  shields  government  officials  from 
civil damages liability unless the official violated a statutory 
or constitutional right that was clearly established at the time 
of  the  challenged  conduct.”  Reichle  v.  Howards,  566  U.S.  —, 
132  S.  Ct.  2088,  2093  (2012).  To  decide  whether  government 
officials  are  entitled  to  qualified  immunity,  courts  ask  two 
questions: first, whether the facts or allegations, taken in the 
light  most  favorable  to  plaintiffs,  constitute  a  violation  of  a 
statutory  or  constitutional  right,  and  second,  whether  that 
right was clearly established at the time of the alleged viola‐
tion.  E.g.,  Weinmann  v.  McClone,  787  F.3d  444,  448  (7th  Cir. 
2015). We have discretion to decide a case under the second 
step  “without  resolving  the  often  more  difficult  question 
whether the purported right exists at all.” Reichle, 132 S. Ct. 
at 2093, citing Pearson v. Callahan, 555 U.S. 223, 227 (2009). We 
take that approach here. 
    To  be  “clearly  established,”  a  right  must  be  defined  so 
clearly that every reasonable official would have understood 
that what he was doing violated that right. Reichle, 132 S. Ct. 
at  2093.  Although  “clearly  established”  does  not  require  a 
Nos. 14‐2328 and 14‐2746                                                 7 

case directly on point, “existing precedent must have placed 
the statutory or constitutional question beyond debate.” Ash‐
croft  v.  al‐Kidd,  563  U.S.  —,  131  S.  Ct.  2074,  2083  (2011).  The 
right allegedly violated must be established “not as a broad 
general  proposition”  but  in  a  “particularized”  sense  so  that 
the “contours” of the right are clear to a reasonable official. 
Reichle,  132  S.  Ct.  at  2094;  see  also  City  of  San  Francisco  v. 
Sheehan, 575 U.S. —, 135 S. Ct. 1765, 1776–77 (2015); Plumhoff 
v. Rickard, 572 U.S. —, 134 S. Ct. 2012, 2023–24 (2014). 
    C.  Plaintiffs’ Due Process Claims 
        1.  The Property Interest 
    The  Fourteenth  Amendment’s  Due  Process  Clause  does 
not  itself  create  any  property  interests.  It  protects  property 
interests that “are created and … defined by existing rules or 
understandings that stem from an independent source such 
as state law.” Board of Regents v. Roth, 408 U.S. 564, 577 (1972). 
That independent source of law can include “a statute, regu‐
lation,  municipal  ordinance,  or  an  express  or  implied  con‐
tract.” Covell v. Menkis, 595 F.3d 673, 675 (7th Cir. 2010).  
    “To have a protectable property interest in a benefit, such 
as  continued  employment,  a  plaintiff  must  have  more  than 
an ‘abstract need or desire for it’ and more than a ‘unilateral 
expectation of it.’ Instead, a plaintiff must have a ‘legitimate 
claim  of  entitlement  to  it.’”  Cole  v.  Milwaukee  Area  Technical 
College  Dist.,  634  F.3d  901,  904  (7th  Cir.  2011),  quoting  Roth, 
408  U.S.  at  577.  In  general,  a  public  employee  has  a  legiti‐
mate  claim  of  entitlement  to  continued  employment  “when 
an  employer’s  discretion  is  clearly  limited  so  that  the  em‐
ployee cannot be denied employment unless specific condi‐
tions  are  met.”  Colburn  v.  Trustees  of  Indiana  Univ.,  973  F.2d 
8                                           Nos. 14‐2328 & 14‐2746 

581, 589 (7th Cir. 1992). Although we look to state law for the 
source  of the  plaintiff’s alleged property  interest, whether  a 
particular state‐created interest rises to the level of a “legiti‐
mate claim of entitlement” is a question of federal law. Mem‐
phis Light, Gas & Water Division v. Craft, 436 U.S. 1, 9 (1978). 
    Plaintiffs had a constitutionally protected property inter‐
est  in  their  positions  as  arbitrators  up  until  July  1,  2011, 
when  Public  Act  97–18  took  effect  to  shorten  their  terms. 
Under the prior version of the law, plaintiffs had a legitimate 
expectation  of  continued  employment  during  their  six‐year 
terms because they could be removed only for cause during 
that span. See Cleveland Board of Educ. v. Loudermill, 470 U.S. 
532,  538–40  (1985)  (civil  service  employees  who  could  be 
dismissed  only  for  cause  had  constitutionally  protected 
property  interest  in continued employment).  Plaintiffs  were 
discharged  without  cause  before  their  six‐year  terms  ex‐
pired. They did not receive the notice and individual oppor‐
tunity  to  be  heard  that  ordinarily  must  be  made  available 
before a deprivation of property. 
         2.  Legislative Due Process 
     If a state official had simply wanted to remove the plain‐
tiffs from their posts, they would have had a federal consti‐
tutional  right  to  prior  notice  and  a  meaningful  opportunity 
to  be  heard  before  the  decision  was  made.  In  this  case, 
though,  the  alleged  deprivation  was  caused  by  the  legisla‐
ture’s enactment of Public Act 97–18. The issue on the merits 
is whether that legislation deprived plaintiffs of their proper‐
ty interests without due process of law. Framing the question 
that  way  leads  us  to  a  line  of  cases  dealing  with  legislation 
Nos. 14‐2328 and 14‐2746                                                         9 

that deprived people of property interests granted by earlier 
legislation.2 
    We begin with Atkins v. Parker, 472 U.S. 115 (1985). In At‐
kins  the  Supreme  Court  considered  a  due  process  challenge 
to  an  amendment  to  the  Food  Stamp  Act.  The  amendment 
reduced or eliminated benefits that certain low‐income fami‐
lies had been receiving under the law. The Court noted that 
food  stamps,  like  the welfare  benefits at  issue in Goldberg v. 
Kelly,  397  U.S.  254  (1970),  were  a  type  of  statutory  entitle‐
ment  that  could  be  considered  “property”  under  the  Due 
Process  Clause,  but  it  rejected  the  plaintiffs’  due  process 
challenge. 
    The Atkins Court explained that the plaintiffs were chal‐
lenging “a legislatively mandated substantive change in the 
scope of the entire program,” not “the procedural fairness of 
individual  eligibility  determinations.”  472  U.S.  at  129.  Con‐
gress has “plenary power to define the scope and the dura‐
tion  of  the  entitlement  to  food‐stamp  benefits,  and  to  in‐
crease,  to  decrease,  or  to  terminate  those  benefits  based  on 
                                                 
     2 Defendants argue that plaintiffs lost their protected property inter‐

ests  in  continued  employment  as  soon  as  the  legislature  passed  Public 
Act  97–18.  This  argument  begs  the  real  question.  We  rejected  a  similar 
argument in Youakim v. McDonald, 71 F.3d 1274, 1288–89 (7th Cir. 1995), 
where  legislation  effectively  terminated  foster  care  benefits  for  children 
living in unlicensed homes. Noting that the defense argument was “tau‐
tological,” we explained that the government “may not defend against a 
due process claim … by arguing that the plaintiff now lacks a protectable 
property interest by virtue of the very state action the plaintiff has chal‐
lenged.” Id. at 1289, citing Bennett v. Tucker, 827 F.2d 63, 73 (7th Cir. 1987) 
(“a  state  may  not  deprive  an  individual  of  his  or  her  property  interest 
without  due  process,  and  then  defend  against  a  due  process  claim  by 
asserting that the individual no longer has a property interest”). 
10                                         Nos. 14‐2328 & 14‐2746 

its  appraisal  of  the  relative  importance  of  the  recipients’ 
needs and the resources available to fund the program.” Id. 
The  prior  version  of  the  Food  Stamp  Act  “did  not  include 
any  right  to  have  the  program  continue  indefinitely  at  the 
same  level,”  nor  did  it  “qualify  the  legislature’s  power  to 
substitute  a  different,  less  valuable  entitlement  at  a  later 
date.” Id. Under these circumstances, “‘[A] welfare recipient 
is  not  deprived  of  due  process  when  the  legislature  adjusts 
benefit levels. … [T]he legislative determination provides all 
the process that is due.’” Id. at 129–30, quoting Logan v. Zim‐
merman Brush Co., 455 U.S. 422, 432–33 (1982) (alterations in 
original). 
     Atkins reflects the general rule that the legislature, having 
created  a  statutory entitlement, is not precluded from  alter‐
ing  or  even  eliminating  the  entitlement  by  later  legislation. 
Were the rule otherwise, “[s]tatutes would be ratchets, creat‐
ing  rights  that  could  never  be  retracted  or  even  modified 
without  buying  off  the  groups  upon  which  the  rights  had 
been  conferred.”  Pittman  v.  Chicago  Board  of  Educ.,  64  F.3d 
1098, 1104 (7th Cir. 1995); see also Wisconsin & Michigan Ry. 
Co. v. Powers, 191 U.S. 379, 387 (1903) (“the legislature is not 
making  promises,  but  framing  a  scheme  of  public  revenue 
and  public  improvement”).  People  who  would  be  affected 
by  the  later  legislation  are  not  left  unprotected,  however. 
They  have  the  opportunity  to  contest  the  legislative  deter‐
mination  through  the  processes  of  representative  govern‐
ment. See generally Bi‐Metallic Investment Co. v. State Board of 
Equalization, 239 U.S. 441, 445 (1915) (“General statutes with‐
in the state power are passed that affect the person or prop‐
erty  of  individuals,  sometimes  to  the  point  of  ruin,  without 
giving them a chance to be heard. Their rights are protected 
in  the  only  way  that  they  can  be  in  a  complex  society,  by 
Nos. 14‐2328 and 14‐2746                                                11 

their power, immediate or remote, over those who make the 
rule.”). 
     Courts  have  often  followed  this  logic  to  reject  due  pro‐
cess  challenges  to  legislation  that  has  changed  the  duration 
or  conditions  of  civil  service  appointments.  See  Rea  v. 
Matteucci,  121  F.3d  483,  484–85  (9th  Cir.  1997)  (no  due  pro‐
cess violation where statute reclassified employee from per‐
manent to non‐permanent status); McMurtray v. Holladay, 11 
F.3d 499, 504 (5th Cir. 1993) (no due process violation where 
statute  provided  that  personnel  actions  of  state  agency 
would be exempt from procedures of merit review system); 
Gattis v. Gravett, 806 F.2d 778, 780–81 (8th Cir. 1986) (no due 
process  violation  where  legislature  amended  civil  service 
code  to  eliminate  for‐cause  protection  for  certain  personnel 
in  county  sheriff  departments);  Grobsmith  v.  Kempiners,  430 
N.E.2d 973, 975 (Ill. 1981) (“We find no constitutional imped‐
iment  to  the  power  of  the  General Assembly  to  change  the 
duration  of  the  term  of  the  appointments  or  the  method  of 
fixing  the  time  when  presently  existing  terms  would  termi‐
nate.”); Jordan v. Metropolitan Sanitary Dist. of Greater Chicago, 
155 N.E.2d 297, 304 (Ill. 1958) (“The legislature, having creat‐
ed the office or public position, may alter its terms or abolish 
it entirely.”); Groves v. Board of Educ. of Chicago, 10 N.E.2d 403, 
406  (Ill.  1937)  (same);  Higgins  v.  Sweitzer,  126  N.E.  207,  208 
(Ill. 1920) (same); People ex rel. Akin v. Loeffler, 51 N.E. 785, 791 
(Ill. 1898) (same). 
    A good example is Fumarolo v. Chicago Board of Education, 
566 N.E.2d 1283 (Ill. 1990). For many years principals in the 
Chicago public schools had tenure. In 1988 the Illinois legis‐
lature eliminated their tenure in the Chicago School Reform 
Act,  Ill.  Rev.  Stat.  1989,  ch.  122,  par.  34–1.01  et  seq. The  new 
12                                          Nos. 14‐2328 & 14‐2746 

law  replaced  the  tenure  model  with  a  system  of  renewable 
four‐year  contracts.  A  group  of  principals  challenged  the 
constitutionality  of  the  law,  arguing  that  the  elimination  of 
tenure  violated  due  process  because  each  principal  had  a 
property interest in “permanent” employment. 
     The Illinois Supreme Court agreed with the plaintiffs that 
they  had  a  property  interest  in  permanent  employment  but 
found  no  due  process violation: “Although  the Act  contains 
no  procedures  by  which  individual  teachers  are  accorded  a 
hearing or opportunity to protest the termination of ‘perma‐
nent’ employment status, the legislative process itself created 
all the procedural safeguards necessary to provide the plain‐
tiffs with due process.” Id. at 1307. 
          3.  Plaintiffs’ Arguments for an Exception 
    Plaintiffs Dibble and Akemann acknowledge the general 
rule  that  the  legislative  process  satisfies  due  process  re‐
quirements  when  property  interests  created  by  statute  are 
modified  or  eliminated.  They  argue  for  an  exception, 
though,  when  the  legislative  decision  eliminating  the  prop‐
erty  interest  was  pretextual,  designed  to  harm  a  single  em‐
ployee or a small group of employees. In support of this ex‐
ception, they  rely on  two cases, Misek v. City of Chicago, 783 
F.2d  98  (7th  Cir.  1986),  and  Schulz  v.  Green  County,  645  F.3d 
949  (7th  Cir.  2011).  Neither  case  addressed  a  situation  like 
this one. 
   In  Misek  tenured  city  employees  were  fired  without  a 
hearing.  Their  property  interest  derived  from  the  Illinois 
Municipal  Code  and  a  Chicago  ordinance,  both  of  which 
said they could be removed only for cause. Misek, 783 F.2d at 
100. Unlike this case, neither law had been changed by legis‐
Nos. 14‐2328 and 14‐2746                                                             13 

lative action. Rather, the city  fired the plaintiffs as  part of  a 
purported “reorganization” and argued that individual pre‐
termination  hearings  were  not  required  because  the  firings 
occurred as part of a wide‐scale reorganization. This princi‐
ple, which Misek called the “reorganization exception,” id., is 
based  on  the  idea  that  a  hearing  is  unnecessary  when  the 
dismissal  is  caused  by  economic  or  administrative  factors 
unrelated  to  the  employee’s  job  performance.  Under  these 
circumstances,  an  individual  hearing  is  “a  futile  exercise” 
because the termination decision does not depend on factors 
related  to  the  individual  employee.  See  Rodriguez‐Sanchez  v. 
Municipality of Santa Isabel, 658 F.3d 125, 130 (1st Cir. 2011).3 
    Misek  recognized  the  reorganization  exception  but  still 
reversed  the  district  court’s  dismissal,  explaining  that  the 
plaintiffs’  claim  fell  outside  the  exception  because  they  al‐
leged  that  “the  so‐called  reorganization  …  was  purely  pre‐
textual  in  an  effort  to  replace  plaintiffs  with  others  favored 
by  the  acting  Executive  Director  of  the  agency.”  Misek,  783 
F.2d at 100. Relying on this portion of Misek, plaintiffs argue 
that Public Act  97–18  purported  to effect a  broad change to 
the workers’ compensation system but was actually a pretext 
for removing particular individuals.4 


                                                 
      3  Other  courts  have  recognized  the  reorganization  exception.  See, 

e.g.,  Duffy  v.  Sarault,  892  F.2d  139,  147  (1st  Cir.  1989)  (citing  Misek  and 
discussing  the  “reorganization  exception”  to  due  process  hearings); 
Hartman  v.  City  of  Providence,  636  F.  Supp.  1395,  1410  (D.R.I.  1986)  (col‐
lecting cases). 
      4 We say “change” rather than “reorganization” because none of the 

arbitrators’  positions  were  eliminated  by  Public  Act  97–18.  There  were 
twenty‐nine spots both before and after the amendment. 
14                                          Nos. 14‐2328 & 14‐2746 

    The crucial difference between Misek and this case is that 
in  Misek  there  was  no  process  at  all.  The  statutes  that  gave 
the Misek plaintiffs their property interest had not been mod‐
ified  by  legislative  action.  Rather,  the  plaintiffs’  deprivation 
was caused by the non‐legislative decision of the defendant 
agency.  Cases  recognizing  the  reorganization  exception  say 
that in this situation a pre‐termination hearing is not neces‐
sary if it would be pointless. But those cases do not say that 
the  legislative  process,  provided  here  by  the  Illinois  legisla‐
ture’s  enactment  of  Public  Act  97–18,  is  insufficient  to  pro‐
vide  due  process.  In  fact,  Atkins  and  Logan  make  clear  that 
the opposite is true. See Atkins, 472 U.S. at 129–30; Logan, 455 
U.S. at 432–33. 
    Plaintiffs  also  rely  on  Schulz  v.  Green  County,  which  is 
closer  to  the  situation  presented  here  but still  fails  to  estab‐
lish clearly the constitutional right plaintiffs invoke. (Even if 
it had, it could not help these plaintiffs. Schulz was decided 
three weeks after Public Act 97‐18 was enacted and took ef‐
fect.)  In  Schulz  the  plaintiff  had  been  employed  under  the 
supervision and control of a county court. The county board 
of supervisors passed a resolution moving the position from 
the court to a different county department. When the county 
board  made  this  change,  the  plaintiff  kept  her  employment 
and continued to perform many of her same job duties, but 
she  lost  seniority  and  wage  benefits  because  she  could  no 
longer be considered a supervisor. 645 F.3d at 951–52. Unlike 
in  Misek,  the  challenged  action  was  legislative  because  the 
plaintiff’s reassignment and  loss  of  benefits were  caused by 
the county board action. 
    We affirmed summary judgment for the defendant coun‐
ty, holding that the plaintiff was not entitled to a hearing. We 
Nos. 14‐2328 and 14‐2746                                         15 

explained  that  “welfare  recipients  have  property  rights  in 
their benefits, but only in the sense that they may have legit‐
imate claims of entitlement to whatever benefits the legisla‐
ture creates.” Id. at 952, citing Atkins, 472 U.S. 115, and Bowen 
v.  Gilliard,  483  U.S.  587  (1987)  (no  due  process  violation 
where  Congress  amended  statute  to  reduce  federal  aid  to 
families with dependent children). This part of Schulz, which 
would have been sufficient to resolve the plaintiff’s claim in 
that case, reflects the Atkins principle that the legislative pro‐
cess satisfies due process requirements and points to dismis‐
sal of plaintiffs’ claims here. 
    But  Schulz  also  included  some  broader  language  that 
plaintiffs  have  seized  upon.  Citing  Misek,  but  without  ad‐
dressing  the  distinction  between  legislative  and  non‐
legislative acts, we wrote: 
       A governmental reorganization … does not al‐
       ways  avoid  the  need  for  due  process.  When  a 
       purportedly  legislative  decision  affects  one 
       person  (or  a  small  number  of  people,  as  in 
       Misek), it is possible that the effect of the reor‐
       ganization  on  a  single  person  is  the  object  of 
       the exercise rather than the byproduct. In those 
       cases, it is possible to ask whether the reorgan‐
       ization was pretextual, designed to harm a spe‐
       cific  employee  rather  than  in  spite  of  her  or 
       with indifference to its effects on her.  
Schulz, 645 F.3d at 953 (citation and footnote omitted). Schulz 
did  not  explain  how  a  court  should  undertake  this  pretext 
inquiry in a case involving a legislative body. Nor did it dis‐
cuss the qualification in Misek that the court in that case was 
not  authorizing  an  inquiry  into  the  actual  motives  behind  a 
16                                          Nos. 14‐2328 & 14‐2746 

reorganization:  “The  cases  relied  upon  by  the  district  court 
are  easily  distinguishable.  In  each  of  those  cases  the  plain‐
tiffs were questioning the motives behind actual reorganiza‐
tions;  here  plaintiffs  allege  no  reorganization  took  place.” 
See Misek, 783 F.2d at 101. 
    Plaintiffs  contend  that  the  quoted  language  from  Schulz 
clearly  establishes  that  Public  Act  97–18  violated  their  due 
process rights. Although the Act purported to be a legislative 
act,  they  say,  it  was  pretextual  because  it  was  designed  to 
eliminate  particular  arbitrators  on  the  Commission.  Recall 
that  the  amendment  applied  to  all  arbitrators  on  the  Com‐
mission  and  did  not  single  out  specific  individuals,  but  ap‐
proximately  twenty  of  the  twenty‐nine  arbitrators  were  re‐
appointed after Public Act 97–18 was enacted. Plaintiffs con‐
tend  that  Governor  Quinn  used  the  legislative  reorganiza‐
tion  as  a  subterfuge  to  target  nine  individual  arbitrators  he 
disliked.  They  also  observe  that  the  amendment  changed 
very  little  about  the  conditions  of  service for  the  arbitrators 
on the Commission. Terms were shortened from six to three 
years,  but  there  were  no  changes  to  the  arbitrators’  salary, 
benefits,  responsibilities,  or  working  conditions.  Plaintiffs 
contend  that  in  light  of  the  relatively  minor  substantive 
changes,  Public  Act  97–18  should  be  considered  “adjudica‐
tive”  rather  than  legislative,  and  that  adjudicative  actions 
require  the  familiar  procedural  safeguards  of  notice  and  an 
individual opportunity to be heard. 
    We  must  clarify  that  the  action  eliminating  plaintiffs’ 
property interest (a fixed term of six years, subject to remov‐
al only for cause) was the enactment of Public Act 97–18 by 
the Illinois legislature, not the Governor’s decision to select a 
new  set  of  appointees  that  did  not  include  plaintiffs.  When 
Nos. 14‐2328 and 14‐2746                                              17 

the  Governor  made  his  decision  to  reappoint  some  arbitra‐
tors but not others (in October 2011), plaintiffs had no right 
under  state  law  to  be  reappointed.  Absent  that  right,  they 
had  no  property  interest  in  being  selected  by  the  Governor 
for  posts  as  arbitrators.  Thus,  plaintiffs  can  complain  only 
about  the  legislature’s  decision  to  terminate  their  six‐year 
terms  early,  on  July  1,  2011,  before  those  terms  were  set  to 
expire. 
     Even  if  Schulz  had  been  decided  before  enactment  of 
Public Act  97‐18,  it  would  not  have  clearly  established  that 
plaintiffs’ due process rights were violated when the legisla‐
ture  cut  their  terms  short  by  passing  Public Act  97–18. Any 
effort to extend the pretext inquiry from Misek into the realm 
of  legislative  decision‐making  would  run  into  the  well‐
settled proposition that “[w]hether an act is legislative turns 
on the nature of the act, rather than on the motive or intent 
of  the  official  performing  it.”  Bogan  v.  Scott‐Harris,  523  U.S. 
44,  54  (1998);  see  also  Tenney  v.  Brandhove,  341  U.S.  367,  377 
(1951) (it is “not consonant with our scheme of government 
for a court to inquire into the motives of legislators”); Biblia 
Abierta v. Banks, 129 F.3d 899, 905 (7th Cir. 1997) (“An inquiry 
into  a  legislator’s  motives  for  his  actions,  regardless  of 
whether those reasons are proper or improper, is not an ap‐
propriate consideration for the court.”). While there are rare 
exceptions, see, e.g., Wallace v. Jaffree, 472 U.S. 38 (1985) (con‐
sidering  legislative  purpose  of  returning  prayer  to  public 
schools  in  holding  moment‐of‐silence  legislation  violated 
First  Amendment),  any  extension  of  the  Schulz  dictum  on 
motive to legislative acts is not clearly established law. 
   The act here was plainly legislative. Public Act 97–18 was 
passed  by  the  legislature  following  the  normal  legislative 
18                                                  Nos. 14‐2328 & 14‐2746 

process prescribed by the Illinois Constitution. See Bagley v. 
Blagojevich,  646  F.3d  378,  392  (7th  Cir.  2011)  (“To  determine 
whether an act is legislative in form, courts look at whether 
the defendants acted pursuant to constitutional or statutory 
procedures.”).  The  law  applied  generally  to  all  sitting  arbi‐
trators,  not  just  to  particular  individuals,  and  applied  only 
prospectively.  See  L  C  &  S,  Inc.  v.  Warren  County  Area  Plan 
Comm’n, 244 F.3d 601, 604 (7th Cir. 2001) (rejecting argument 
that legislative zoning ordinance was adjudicative because it 
targeted  a  single  group  of  individuals:  “Not  the  motive  or 
stimulus,  but  the  generality  and  consequences,  of  an  enact‐
ment  determine  whether  it  is  really  legislation  or  really 
something  else.”).  On  every  dimension,  Public  Act  97–18 
bears the traditional indicia of legislation.5  
     Plaintiffs ask us to ignore these features of the legislation 
and  instead  to  divine  whether  Public  Act  97–18  was  really 
motivated  by  the  intent  to  remove  certain  individuals.  We 
could not perform this task without considering the motives 
of  the  legislators  who  voted  for  the  law  (quite  apart  from 
wondering whether plaintiffs have sued the right defendants 
if  the  legislation  is  the  heart  of  their  claims).  Plaintiffs’  reli‐

                                                 
      5 Atkins noted without elaboration that the plaintiffs in that case did 

not  claim  “any  defect  in  the  legislative  process.”  472  U.S.  at  130.  Some 
courts have read this language to imply an exception where the legisla‐
tive process was “defective” in some way. See, e.g., Rea v. Matteucci, 121 
F.3d 483, 485 (9th Cir. 1997) (“Thus, if plaintiff could show that the legis‐
lation here was arbitrary or irrational, or that the legislative process was 
defective,  she  would  have  a  triable  issue  of  fact  as  to  whether  she  had 
been  denied  due  process.”);  Conway  v.  Sorrell,  894  F.  Supp.  794,  802  (D. 
Vt.  1995).  Plaintiffs  do  not  argue  on  appeal  that  the  legislative  process 
was defective, and we express no view on whether this exception is via‐
ble or what its limits might be. 
Nos. 14‐2328 and 14‐2746                                                19 

ance on employment discrimination cases to justify a judicial 
inquiry into legislative motive is misplaced. Whether a court 
considers  the  motive  of  the  defendant  in  analyzing  a  plain‐
tiff’s  claim  varies  by  context  and  the  type  of  defendant  in‐
volved.  If  the  claim  is  based  on  a  statute  (e.g.,  Title  VII)  or 
constitutional provision (e.g., equal protection) that prohibits 
the defendant from taking an action for a particular reason, 
then courts naturally must consider motive. See Grossbaum v. 
Indianapolis‐Marion  County  Building  Auth.,  100  F.3d  1287, 
1292–94 (7th Cir. 1996) (explaining why relevance of motive 
or intent depends on context); Fraternal Order of Police Hobart 
Lodge No. 121, Inc. v. City of Hobart, 864 F.2d 551, 554–57 (7th 
Cir. 1988) (same). But it is a non sequitur to say that because 
courts  consider  motives  for  some  types  of  claims,  they 
should do so for all types of claims.  
   Instead,  the  decisive  question  is  whether  motive  is  rele‐
vant to the particular claim at issue. Here, we have found no 
case clearly establishing that motive is relevant to determin‐
ing  whether  a  validly  enacted  statutory  amendment  elimi‐
nating an employee’s property interest complies with proce‐
dural due process requirements. While Schulz suggested that 
such a pretext inquiry might be appropriate for a “purport‐
edly  legislative  decision,”  it  did  not  grapple  with  Bogan  or 
cases  like  it,  which  tend  to  bar  this  type  of  judicial  inquiry 
because  of  the  special  nature  of  legislative  action.  The  dic‐
tum  in  Schulz  falls  well  short  of  placing  the  “constitutional 
question beyond debate.” See Ashcroft v. al‐Kidd, 563 U.S. —, 
131 S. Ct. 2074, 2083 (2011). 
    None  of  this  is  to  say,  however,  that  there  is  no  support 
for a distinction between bona fide legislation and an adjudi‐
cative  determination  dressed  up  in  legislative  clothing. 
20                                            Nos. 14‐2328 & 14‐2746 

Drawing this line can be difficult and can have broad impli‐
cations.  Compare,  e.g.,  L  C  &  S,  Inc.,  244  F.3d  at  603  (due 
process not violated by amendment to zoning ordinance that 
effectively  barred  single  tavern  from  operating),  with  Club 
Misty,  Inc.  v.  Laski,  208  F.3d  615,  621–22  (7th  Cir.  2000)  (due 
process violated by local referendum that stripped plaintiffs 
of liquor licenses). We can imagine situations where a public 
employee  is  terminated  under  the  ruse  of  a  statutory 
amendment  designed  to  avoid  the  protections  of  the  Due 
Process Clause. We express no view on whether a plaintiff in 
other  circumstances  might  be  able  to  make  out  a  constitu‐
tional  claim.  We  hold  only  that  plaintiffs  have  failed  to 
demonstrate a clearly established right that was violated by 
legislation  ending  their  six‐year  terms  as  arbitrators.  De‐
fendants are entitled to qualified immunity. 
      The district courts’ judgments are AFFIRMED.